Case: 20-40405   Document: 00516188264     Page: 1   Date Filed: 02/01/2022




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              February 1, 2022
                            No. 20-40405                        Lyle W. Cayce
                                                                     Clerk

   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Bryan Majors,

                                                 Defendant—Appellant.

                       Consolidated With


                            No. 20-40656


   United States of America,

                                                     Plaintiff—Appellee,

                                versus

   Max Majors,

                                                 Defendant—Appellant.
Case: 20-40405     Document: 00516188264          Page: 2    Date Filed: 02/01/2022

                                   No. 20-40405
                                  c/w No. 20-40656



                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:19-CR-21-3
                            USDC No. 4:19-CR-21-4


   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          In separate appeals, Bryan Majors and Max Majors challenge the
   district court’s order holding them jointly and severally liable for $500,500
   in restitution. They contend that the restitution award is not supported by
   record evidence of the victim’s loss and thus exceeds the statutory
   maximum. Because they implicate common facts and issues, we sua sponte
   consolidate the appeals under Fed. R. App. P. 3(b)(2). We vacate the
   restitution order and remand for recalculation.
                                         I.
          Bryan Majors and his brother, Max Majors, both pleaded guilty to
   kidnapping and aiding and abetting. See 18 U.S.C. §§ 2, 1201(a)(1) and (c).
   The brothers were part of a residential robbery scheme in which two
   assailants entered the victim’s home, subdued her, and threatened to harm
   her son if she did not reveal where her money was stored. After she pointed
   the assailants to her safe, one of them pried it open and seized what was
   inside. The assailants left the home with considerable cash and other
   valuables.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-40405       Document: 00516188264          Page: 3   Date Filed: 02/01/2022




                                     No. 20-40405
                                   c/w No. 20-40656
            In the plea agreements, Bryan and Max waived their right to appeal
   their convictions and sentences, as well as the district court’s restitution
   order. The district court sentenced Bryan to 180 months of imprisonment,
   and Max to 240 months. The court also determined that the brothers,
   together with their co-defendants, were jointly and severally liable for
   $500,500 in restitution. Neither Bryan nor Max objected to the restitution
   order.
            The brothers filed separate appeals. Counsel moved to withdraw
   under Anders v. California, 386 U.S. 738 (1967), but we determined that the
   cases may present a nonfrivolous issue of whether the restitution award
   exceeds the statutory maximum. Counsel then mooted their motions to
   withdraw by filing merits briefs, and we now consolidate the appeals.
                                          II.
            Before reaching the merits, we must determine whether this appeal is
   barred by the plea agreements. We review that question de novo. United
   States v. Leal, 933 F.3d 426, 430 (5th Cir. 2019).
            “[A] defendant may, as part of a valid plea agreement, waive his
   statutory right to appeal his sentence.” United States v. Melancon, 972 F.2d
   566, 568 (5th Cir. 1992). And we will generally enforce a “knowing and
   voluntary” waiver that “applies to the circumstances at hand.” Leal, 933
   F.3d at 430 (quotations omitted). Neither brother “contests the knowing and
   voluntary nature of the waiver[s],” so we can “skip straight to step two.”
   United States v. Graves, 908 F.3d 137, 139 (5th Cir. 2018).
            The plea agreements state that each brother waived his right to appeal
   the restitution order. Even so, “an otherwise valid appeal waiver is not
   enforceable to bar a defendant’s challenge on appeal that his sentence,
   including the amount of a restitution order, exceeds the statutory




                                          3
Case: 20-40405      Document: 00516188264          Page: 4   Date Filed: 02/01/2022




                                    No. 20-40405
                                   c/w No. 20-40656
   maximum.” United States v. Kim, 988 F.3d 803, 811 (5th Cir. 2021). See also
   Leal, 933 F.3d at 431 (holding that an appeal waiver does not bar a claim that
   the restitution award exceeds the statutory maximum).
          That is precisely what the brothers argue on appeal—that the
   $500,500 restitution award exceeds the amount authorized by statute. They
   claim that the district court failed to support the award with record evidence
   that the victim suffered a $500,500 loss. And as we’ve explained, “if a court
   orders a defendant to pay restitution without determining that the
   defendant’s conduct proximately caused the victim’s claimed losses, the
   amount of restitution necessarily exceeds the statutory maximum.” Kim,
   988 F.3d at 809 (cleaned up).
          Accordingly, the waivers do not bar this appeal. We therefore turn to
   the merits.
                                         III.
          The parties dispute whether our review on the merits is for plain error
   or de novo. Generally, when a party fails to preserve a legal argument, we
   review for plain error. And that is how many of our cases have treated
   unpreserved arguments against the legality of restitution orders. See, e.g.,
   Leal, 933 F.3d at 431 (“We review the district court’s restitution order for
   plain error under Rule 52(b) because Leal did not object below.”); United
   States v. Rosbottom, 763 F.3d 408, 419 (5th Cir. 2014) (same).
          But we have strayed from this approach in other cases. See, e.g.,
   United States v. Penn, 969 F.3d 450, 458 (5th Cir. 2020) (“Because a
   restitution order that exceeds the court’s statutory authority is an illegal
   sentence, which always constitutes plain error, we review de novo the legality
   of a restitution order, regardless of whether the defendant raised this
   objection at sentencing.”), cert. denied, 141 S. Ct. 2526 (2021); United States




                                          4
Case: 20-40405      Document: 00516188264          Page: 5   Date Filed: 02/01/2022




                                    No. 20-40405
                                  c/w No. 20-40656
   v. Nolen, 472 F.3d 362, 382 (5th Cir. 2006) (same). In any event, our holding
   here is the same under either standard.
          A district court may order restitution only if authorized by statute.
   Penn, 969 F.3d at 458. The presentence reports (PSRs), which the district
   court used as the basis for its restitution order, relied on the Mandatory
   Victims Restitution Act of 1996 (MVRA). See 18 U.S.C. § 3663A.
          Under the MVRA, a court must impose restitution for certain
   offenses, such as crimes of violence under 18 U.S.C. § 16, “in which an
   identifiable victim or victims has suffered a physical injury or pecuniary
   loss.” § 3663A(a)(1), (c)(1)(A)–(B). Restitution is limited “to the actual loss
   directly and proximately caused by the defendant’s offense,” and “every
   dollar must be supported by record evidence.” United States v. Sharma, 703
   F.3d 318, 323 (5th Cir. 2012). “An award of restitution greater than a
   victim’s actual loss exceeds the MVRA’s statutory maximum.” Id. at 322.
          On the record before us, the evidence does not support “every dollar”
   of the $500,500 restitution award. The district court relied only on the PSRs
   in imposing its restitution order. Although “a PSR ordinarily bears sufficient
   indicia of reliability to be considered evidence by the district court,” the
   PSRs here lack an “adequate evidentiary basis” for $500,500 in restitution.
   United States v. Cantu-Ramirez, 669 F.3d 619, 629 (5th Cir. 2012).
          That is because the PSRs are internally inconsistent and filled with
   gaps. The PSRs first relay the victim’s statement that her safe held firearms
   and $482,000 in currency. Then the PSRs note that the victim “was unaware
   of the contents of the safe” and perhaps could not account for everything that
   was taken. Yet the PSRs later cite the victim’s claim that she lost $460,000
   in currency. They also reference her victim impact statement, which lists
   other stolen items, including jewelry, a cell phone, bonds, and gold teeth and
   necklaces. Without estimating the value of these items, the victim requested




                                         5
Case: 20-40405       Document: 00516188264             Page: 6      Date Filed: 02/01/2022




                                        No. 20-40405
                                     c/w No. 20-40656
   $500,500 in restitution. And that’s exactly what the district court ordered,
   despite her request being $500 higher than the case agent’s similarly
   unsupported estimate. 1
          In short, the record evidence lacks “sufficient indicia of reliability” to
   support a $500,500 restitution award. Cf. Kim, 988 F.3d at 813 (“[T]he
   district court erred in ordering restitution based on the speculative loss
   amount contained in the PSR.”); United States v. Arledge, 553 F.3d 881, 899
   (5th Cir. 2008) (vacating restitution award because less than 1% of the total
   was unsupported by record evidence).
          We accordingly vacate the district court’s restitution order and
   remand for recalculation. On remand, we encourage the district court to
   consider whether the MVRA is the proper statutory authorization for
   restitution in this case. We express no view on the matter, as the parties did
   not brief the issue, and because we believe remand is appropriate in any
   event. But we note that a “crime of violence” under the MVRA must satisfy
   18 U.S.C. § 16. See § 3663A(c)(1)(A)(i). The district court should determine
   whether kidnapping qualifies as a crime of violence under that provision. See
   § 1201(a)(1) and (c).




          1
             The victim also appears to have sought restitution for her new alarm system,
   which includes a $65 monthly charge and a $100 installation fee. On remand, the district
   court should consider whether these costs are eligible for recovery in restitution. See
   generally United States v. Koutsostamatis, 956 F.3d 301 (5th Cir. 2020).




                                              6